Citation Nr: 1100997	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
(claimed as schizophrenia and depression).  

2.  Entitlement to service connection for osteoarthritis of the 
lumbar spine, L5-S1 (claimed as back injury).  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1979 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA Form 
9) or any time thereafter, subject to the restrictions in 38 
C.F.R. § 20.1304.  See 38 C.F.R. § 20.703 (2010).  The Veteran 
submitted a request indicating his desire for a Board hearing in 
Washington, D.C., on his substantive appeal in June 2009.  His 
request for a hearing was again noted by the DRO in a November 
2009 Appeal Certification Worksheet and in the subsequent VA Form 
8.  To date, the Veteran has not been provided such a hearing.  
Therefore, in order to ensure full compliance with due process 
requirements, the RO must inquire of the Veteran whether he still 
desires such a hearing, and if so, schedule the requested 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703.  Accordingly, the case must be remanded to the RO 
to schedule a hearing as the Veteran requested.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted and asked if 
he still wishes to be scheduled for a hearing 
before a Veterans Law Judge in Washington, 
DC, or in the alternative, at a local VA 
office.  The Veteran should be advised of the 
alternatives for a hearing before the Board 
at the local RO (in person or by 
videoconference).  Schedule to Veteran for 
the requested hearing type, if he desires a 
nearing, and, notify him of the exact date, 
time, and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


